Case 1:16-cv-24275-FAM Document 298 Entered on FLSD Docket 10/30/2020 Page 1 of 12




                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA
                                     Miami Division

                                Case Number: 16-24275-CIV-MORENO

    INVERSIONES Y PROCESADORA
    TROPICAL INPROTSA, S.A., a Costa Rican
    Corporation,

                  Petitioner,
    vs.

    DEL MONTE INTERNATIONAL GMBH, a
    Swiss Corporation,

                Respondent.
   _________________________________________/

          ORDER ADOPTING IN PART MAGISTRATE JUDGE LOUIS’S REPORT AND
                               RECOMMENDATION

           THE MATTER was referred to the Honorable Lauren F. Louis, United States Magistrate

   Judge, for a Report and Recommendation on Respondent’s Renewed Motion for Judgment of

   Contempt, filed on October 11, 2019. The Magistrate Judge filed a Report and Recommendation

   (D.E. 287) on July 16, 2020. The Court has reviewed the entire file and record. The Court has

   made a de novo review of the issues that the objections to the Magistrate Judge’s Report and

   Recommendation present, and being otherwise fully advised in the premises, it is

           ADJUDGED that United States Magistrate Judge Lauren F. Louis’s Report and

   Recommendation is AFFIRMED and ADOPTED in part as set forth below. The Court defers

   ruling on the Magistrate Judge’s recommendations regarding the proper award of sanctions until

   after Petitioner has had an opportunity to show cause as to its noncompliance with this Court’s

   Order Confirming the Arbitral Award and Final Judgment, which were affirmed by the United

   States Court of Appeals for the Eleventh Circuit. Specifically, the Court defers ruling on the
Case 1:16-cv-24275-FAM Document 298 Entered on FLSD Docket 10/30/2020 Page 2 of 12




   portions of the Report and Recommendation finding that disgorgement is not a proper sanction for

   contempt and recommending an award of attorney’s fees to Respondent. Accordingly, it is

            ADJUDGED that the Renewed Motion for Judgment of Contempt is GRANTED in part

   to the extent it seeks the issuance of an order to show cause and DENIED in part as premature to

   the extent it seeks an award of sanctions.1

                                    I.       Background and Procedural History

            The Court confirmed an arbitral award in this case and entered Final Judgment on May

   17, 2017, and the Eleventh Circuit Court of Appeals issued a mandate affirming this Court on

   May 22, 2019. The confirmed arbitral award included a monetary award and two injunctions: the

   first required the Petitioner, INPROTSA, S.A., to immediately destroy and or return all MD-2

   seeds in excess of 7% of its vegetative material (the “Destruction Injunction”) and the second

   required Petitioner, INPROTSA, if it elected not to return or destroy the seeds, to only sell those

   pineapples derived from those seeds to Del Monte (the “Sales Injunction”). Although this Court

   entered Final Judgment on May 17, 2017, INPROTSA did not immediately destroy or return the

   seeds and continued cultivating and harvesting pineapples as enjoined until at least April 2018.

            In March 2018, Del Monte moved for an entry for an order to show cause why Inprotsa

   should not be held in contempt. The Court reviewed the motion along with a motion for

   proceedings supplementary. The Magistrate Judge conducted an evidentiary hearing and issued a

   Report and Recommendation (D.E. 191), which certified facts as to INPROTSA’s contempt. On

   March 18, 2019, the Court adopted that Report and Recommendation and granted the motion for

   order to show cause, but did not separately issue an order. That is a point of contention now as to

   1
     Although INPROTSA argues that Respondent’s renewed motion for contempt does not explicitly request a show
   cause order, the Court will treat the motion as requesting whatever relief is necessary to obtain a judgment of
   contempt. The Court will not hold the lack of an explicit request against Del Monte especially since the Court
   previously granted its motion for order to show cause, and based on that ruling, the Court finds it appropriate now to
   issue a separate and distinct order to show cause.

                                                             2
Case 1:16-cv-24275-FAM Document 298 Entered on FLSD Docket 10/30/2020 Page 3 of 12




   whether the Court has provided INPROTSA with due process before imposing a contempt

   sanction. In her initial Report and Recommendation dated January 24, 2019, the Magistrate

   Judge found that INPROTSA continued to sell pineapples to a third-party. The Court adopted

   that Report and Recommendation in its March 18, 2019 Order finding as follows: 1) the Court

   denied INPROTSA’s Motion for Abstention in favor of the Costa Rican proceedings; 2) the

   Court granted Del Monte’s Motion for an Order to Show Cause as to why Inprotsa should not be

   held in contempt, but denied it as to third-party Fruver; 3) the Court denied Del Monte’s motion

   for enforcement stating that it would not award Del Monte damages for violations of the arbitral

   award pre-dating the Court’s entry of Final Judgment; and 4) the Court granted Del Monte’s

   motion for Proceedings Supplementary allowing Del Monte to seek the relief, but deferring a

   decision on the contract rights to summary judgment.

           On May 21, 2019, the Court denied the motion for judgment of contempt and ordering

   assignment of contract rights as premature. The Court ordered Inprotsa to Show Cause why the

   intangible contract rights should not be assigned to Del Monte. The Court set a schedule for

   responding to the show cause order and indicated that an evidentiary hearing would be held. At

   the time, the Court did not issue a separate show cause order on contempt proceedings and joined

   the two paths for relief that Del Monte sought. The proceedings supplementary ensued pursuant

   to that order.

           On October 11, 2019, Del Monte filed a Renewed Motion for Judgment of Contempt,

   which was referred to Judge Louis, and is now the subject of the July 16, 2020 Report and

   Recommendation. At a status conference before Judge Louis on March 12, 2020, the Magistrate

   Judge asked INPROTSA’s counsel what steps he viewed as necessary to afford INPROTSA due

   process as it related to the issue of contempt. INPROTSA requested an opportunity for a hearing



                                                   3
Case 1:16-cv-24275-FAM Document 298 Entered on FLSD Docket 10/30/2020 Page 4 of 12




   and an additional memorandum. At the time, it did not request a separate order to show cause.

   Judge Louis granted the request and additional briefing ensued. She conducted an evidentiary

   hearing in June 2020 and reviewed evidence regarding the appropriate sanctions should this

   Court find such an award appropriate. At the June 2020 hearing, the parties argued regarding

   whether a separate order to show cause should issue from this Court.

                           II.    Summary of Report and Recommendation

          Contempt proceedings and proceedings supplementary are two vehicles through which

   Del Monte sought relief for violations of the Court’s judgment. Although the Court granted

   motions for orders to show cause as to both, the Court did not issue a separate Order to Show

   Cause on the contempt issue. Thus, the Court has not yet issued a formal order to show cause as

   to why INPROTSA should not be held in contempt for violating the Court’s final judgment by

   continuing to sell pineapples that resulted from Del Monte seeds above 7% between May 2017

   and April 2018.

          The Magistrate Judge recommends that the Court issue an Order to Show Cause now as

   to why INPROTSA should not be found in contempt for the violation. Notwithstanding

   INPROTSA’s representations at the March 12, 2020, the Magistrate Judge nevertheless

   recommends the Court enter a distinct Order to Show Cause as to this issue, in addition to the

   Court’s prior orders. She finds that INPROTSA’s argument that Del Monte has brought the

   motion prematurely, before an Order to Show Cause has yet issued, is well-placed. In addition to

   recommending the Court issue an Order to Show Cause, the Magistrate Judge also conducted an

   evidentiary hearing to recommend the type of sanctions that would be appropriate if this Court

   ultimately finds INPROTSA in contempt of Court.

          The Report and Recommendation also addresses INPROTSA’s argument that there was a

   legal ambiguity in the Court’s order confirming the arbitral award and the Final Judgment as to

                                                   4
Case 1:16-cv-24275-FAM Document 298 Entered on FLSD Docket 10/30/2020 Page 5 of 12




   whether the extraterritorial injunction was enforceable. The Report and Recommendation states

   that INPROTSA’s noncompliance with the Court’s judgment was “neither brief nor attributable

   to an ambiguity in the effect of a stay. . . The judgment and its accompanying injunctions have

   been affirmed by the Court of Appeals for the Eleventh Circuit. See Inversiones y Procesadora

   Tropical INPROTSA, S.A. v. Del Monte Int’l, GmbH, 921 F.3d 1291 (11th Cir. 2019). Therefore,

   the Magistrate Judge does not recommend a finding that INPROTSA prevail on this defense of

   contempt.

          Next, the Magistrate Judge examines INPROTSA’s factual defense that it lacked the

   ability to comply with the destruction injunction because such large destruction of agriculture

   would be against Costa Rican law. The Report notes the testimony of INPROTSA’s President

   Jorge Luis Gurria Hernandez, who explained that INPROTSA needed to make the sales

   notwithstanding the injunction and justified doing so because the confirmation proceedings were

   then stayed in courts in Costa Rica and pending on appeal here. She finds the inability to destroy

   the plants is not a defense to INPROTSA’s failure to abide by the related sales injunction – that it

   sell the resulting pineapples to no one other than Del Monte. She adds that “[s]imply because

   there was a pending appeal to the Eleventh Circuit and a stay in Costa Rica is unavailing . . .

   INPROTSA has advanced no evidence that it acted diligently in attempting to destroy the

   pineapples or sell them to Del Monte, in fact the opposite has been shown: INPROTSA knew of

   the injunctions, knew that it had been ordered to destroy the pineapples or sell them only to Del

   Monte, and chose instead to farm them as it normally would and sell them to third party Fruver,

   in the hopes that it would win at the appellate level.” Therefore, she concludes that this argument

   lacks merit and does not preclude this Court from issuing an order to show cause.




                                                    5
Case 1:16-cv-24275-FAM Document 298 Entered on FLSD Docket 10/30/2020 Page 6 of 12




          Finally, the Magistrate Judge examines the potential remedies in the even the Court

   decides to sanction INPROTSA. If this Court finds INPROTSA fails to show cause as to why it

   should not be found in contempt, the Magistrate Judge does not agree that a disgorgement of

   INPROTSA’s gross revenue during the relevant time period would be the correct measure of

   damages. Rather, she recommends the Court find the correct measure of damages is the actual

   damages caused to Del Monte. She states that Del Monte did not provide evidence that it

   suffered a loss of profits, loss of revenues, or otherwise had its business affected.

          While the Magistrate Judge finds disgorgement is not an appropriate remedy, she

   recommends the Court find that Del Monte is entitled to attorney’s fees should the Court find

   INPROTSA fails to show cause. The facts that she certified in her January 24, 2019 Report,

   which this Court adopted, establish that INPROTSA did not stop selling the MD-2 pineapples

   until April 2018, after Del Monte had filed its motion for contempt. She finds the motion was

   successfully ended the contemptuous behavior. After determining the relevant period for which

   Del Monte is entitled to fees, she recommends the appropriate sum to be awarded to be

   $204,958.

                                              III.    Objections

          Both sides filed objections to the July 16, 2020 Report and Recommendation. The first

   issue for the Court to resolve is the necessity of issuing an order to show cause. The second issue

   is whether the Court has jurisdiction to find INPROTSA in contempt given the basis of the request

   is its noncompliance with an extraterritorial injunction. Third, should the Court find INPROTSA

   fails to show cause as to why it should not be found in contempt, the parties disagree as to the

   appropriate sanction. Del Monte objects to the Magistrate Judge’s recommendation and requests

   the Court require INPROTSA to disgorge revenues. Finally, INPROTSA objects to the Magistrate

   Judge’s recommendation regarding attorney’s fees.

                                                     6
Case 1:16-cv-24275-FAM Document 298 Entered on FLSD Docket 10/30/2020 Page 7 of 12




          Because this Court finds that an Order to Show Cause is procedurally required, the Court

   defers ruling on whether disgorgement is appropriate and whether Del Monte is entitled to fees

   until the INPROTSA has had a formal opportunity to show cause.

          A. Order to Show Cause and the Role of the Magistrate Judge

          Del Monte objects to the Report and Recommendation and argues that an order to show

   cause is unnecessary because the Court already granted the motion for order to show cause and

   INPROTSA has been given an opportunity to present evidence. The Magistrate Judge’s Report

   and Recommendation disagrees with Del Monte’s argument and recommends the Court issue an

   Order to Show Cause specific as to the contempt proceedings. The Court recognizes that this

   Court’s March 18, 2019 Order could be construed as an Order to Show Cause. That being said,

   given Del Monte’s request for sanctions and the lack of a separate order on the docket, the Court

   disagrees that the March 18, 2019 order is sufficient to comply with the procedural requirement.

   To that end, this Court already granted the Motion for the Order to Show Cause, and what is left

   is simply to issue one ordering INPROTSA to show cause why it should not be held in contempt

   for violating the Court’s final judgment by continuing to sell pineapples that resulted from Del

   Monte seeds above 7% between May 2017 and April 2018. Once a party meets its burden to

   show by “clear and convincing evidence that the alleged contemnor violated a court’s earlier

   order,” the burden shifts “to the alleged contemnor to produce evidence explaining [its]

   noncompliance at a show cause hearing.” Peery v. City of Miami, ___ F.3d___, 2020 WL

   5823768, *10 (11th Cir. Oct. 1, 2020)(quoting Chairs v. Burgess, 143 F.3d 1432, 1436 (11th Cir.

   1998) and FTC v. Leshin, 618 F.3d 1221, 1231 (11th Cir. 2010)). Accordingly, the Court now

   issues the Order to Show Cause.

          INPROTSA argues that the Magistrate Judge does not have the authority to conduct an

   evidentiary hearing regarding contempt. The Report and Recommendation acknowledges that

                                                   7
Case 1:16-cv-24275-FAM Document 298 Entered on FLSD Docket 10/30/2020 Page 8 of 12




   only the district judge can hold a party in contempt and impose sanctions. It also addresses

   INPROTSA’s position and finds that 28 U.S.C. § 636(b)(3), known as the “additional duties”

   provision authorizes a district court to refer to a magistrate judge “such additional duties as are

   not inconsistent with the Constitution and the laws of the United States.” Id. Section 636(e) of

   the Federal Magistrates Act “contemplate[s] a procedure in which the magistrate judge’s

   certification of facts merely notifies the district court judge of the alleged contempt.” See

   Taberer v. Armstrong World Indus., Inc., 954 F.2d 888, 903 (3d Cir. 1992) (holding that

   magistrate judge and the district judge violated § 636(e) because the magistrate judge, having

   ordered the alleged contemnor to appear before him to show cause, conducted a hearing where

   the parties presented evidence and the magistrate judge declared the party in contempt).

          There has not yet been a holding of contempt in this case. The Magistrate Judge

   recommends an Order to Show Cause issue based on her certification of the facts. The Court

   now issues an Order to Show Cause, which is consistent with both 28 U.S.C. § 636(b)(3) and §

   636(e). Moreover, that the Magistrate Judge made a recommendation with regards to the

   appropriate remedy for contempt is of no moment, as she has not violated the confines of her role

   in making that recommendation, which this Court will decide after INPROTSA responds to the

   Court’s Order to Show Cause.

          B. Jurisdiction

          Although this Court has already found the clear and convincing evidence supports

   issuance of an Order to Show Cause, INPROTSA objects to the Report and Recommendation

   arguing that the legal standard for civil contempt is not met because the Court lacks jurisdiction

   to enforce an extraterritorial injunction. Specifically, INPROTSA argues that the Destruction

   Injunction requiring it to return or destroy 93% of Del Monte’s plant stock – contained in this

   Court’s Order confirming the arbitral award and the Final Judgment -- is invalid because the

                                                     8
Case 1:16-cv-24275-FAM Document 298 Entered on FLSD Docket 10/30/2020 Page 9 of 12




   Court lacks jurisdiction to order INPROTSA to undertake conduct in Costa Rica. As such,

   INPROTSA argues the Court lacks jurisdiction to find it in contempt. INPROTSA does not

   contest the validity of the Sales Injunction, the violation of which led INPROTSA to gain

   $16,373,684 from sales of pineapples to third-parties.

          Before the district court grants a show-cause order, the movant “must first establish by

   clear and convincing evidence that the alleged contemnor violated a court’s earlier order.” Peery,

   2020 WL 5823768, at *10. “The clear and convincing evidence must establish that: (1) the

   allegedly violated order was valid and lawful; (2) the order was clear and unambiguous; and (3)

   the alleged violator had the ability to comply with the order.” Id. (quoting Riccard v. Prudential

   Ins. Co., 307 F.3d 1277, 1296 (11th Cir. 2002)).

          INPROTSA asserts that Magistrate Judge Louis did not sufficiently examine the validity

   of the extraterritorial injunction, and therefore the clear and convincing standard for contempt is

   not met and the Court should not issue an Order to Show Cause. INPROTSA adds that the issue

   is a novel one, and therefore, the clear and convincing standard cannot be met because no party

   could say with any degree of certainty that a valid order has been violated. Finally, INPROTSA

   argues that it is beyond this Court’s equitable power to grant this form of equitable relief, and

   therefore, it also lacks the power to confirm an arbitral award that happens to contain that same

   injunctive relief. These limits on a federal court’s equitable power, INPROTSA asserts, are akin

   to Mareva injunctions, which are extraterritorial prohibitive injunctions. In this case, the

   confirmed arbitral award contained an extraterritorial mandatory injunction requiring

   INPROTSA to destroy pineapples or to sell any pineapples to the Respondent Del Monte. See

   Grupo Mexicano de Desarollo S.A. v. Alliance Bond Fund, Inc., 527 U.S.308, 318 (1999)

   (describing Mareva injunction and stating that a federal court’s equitable powers are limited and



                                                      9
Case 1:16-cv-24275-FAM Document 298 Entered on FLSD Docket 10/30/2020 Page 10 of 12




   it cannot issue a pre-judgment injunction preventing a litigant from dissipating assets

   worldwide).

            The Court has confirmed the arbitral award, which included both the Sales and

   Destruction Injunctions. The Court entered Final Judgment. At the time, INPROTSA did not

   challenge the Court’s jurisdiction to enter the orders, which were affirmed by the Eleventh

   Circuit Court of Appeals. Inversiones y Procesadora Tropical Inprotsa, S.A. v. Del Monte Int’l

   GmbH, 921 F.3d 1291 (11th Cir. 2019). Unlike the Mareva injunction, the injunctions at issue

   here are incorporated in the Court’s final orders. Moreover, INPROTSA did not raise this

   jurisdictional argument in the confirmation proceedings, in opposition to the Court entering the

   Final Judgment, or in the Court of Appeals.2 INPROTSA raises this argument now in the

   contempt proceedings. In her first Report and Recommendation dated January 24, 2019, the

   Magistrate Judge addressed the jurisdictional argument, and the Court adopted her report. She

   found that “[i]ssuing contempt sanctions for violation of this Court’s judgment does not, as

   INPROTSA contends, implicate exercising jurisdiction over foreign parties or assets, and it is

   without dispute that this Court has jurisdiction over INPROTSA.” The Court adopted that

   recommendation and still agrees it is proper.

            INPROTSA’s jurisdictional argument is too little too late. It is well-settled that

   jurisdiction cannot be raised as a defense in a collateral proceeding. Travelers Indem. Co. v.

   Bailey, 557 U.S. 137, 152 (2009) (“[T]he practical concern with providing an end to litigation

   justifies a rule preventing collateral attack on subject-matter jurisdiction.”); Beck v. Boce Gp.,



   2
     INPROTSA raised a different jurisdictional argument in the confirmation proceeding. It argued this Court lacked
   federal subject matter jurisdiction to adjudicate a removed petition to vacate an arbitral award filed in state court. It
   did not argue this Court lacked jurisdiction to confirm an award with this type of injunctive relief. As to the
   injunctive relief that was ordered by the arbitration panel, INPROTSA merely argued that the arbitration award
   should not be confirmed because requiring INPROTSA to return or destroy the seeds it legally owned is contrary to
   basic notions of justice.

                                                              10
Case 1:16-cv-24275-FAM Document 298 Entered on FLSD Docket 10/30/2020 Page 11 of 12




   04-20683-CIV, 2005 WL 8155884, *2, n.3 (S.D. Fla. Jun. 15, 2005) (finding defendants’

   argument challenging validity of underlying order “moot” because underlying injunction was

   issued by court order and subsequently reaffirmed.).

          Specifically, the Magistrate Judge correctly discarded INPROTSA’s argument that there

   was a legal ambiguity as to whether it was required to comply with the 2017 order confirming

   the arbitral award and final judgment. She is correct in finding the judgment and the

   accompanying injunctions, both affirmed by the Court of Appeals, were clear and unambiguous.

   Moreover, there is also no legal ambiguity as to INPROTSA’s obligation to comply with the

   Sales Injunction. A violation of the Sales Injunction would suffice to issue the Order to Show

   Cause. There is also no legal ambiguity as to INPROTSA’s obligation to comply with a

   confirmed arbitral award and a final judgment of this Court, which were both affirmed on appeal.

   The confirmation of an arbitral award and the conversion to a judgment of this Court allows

   parties to enforce awards as if they are civil judgments. Del Monte Int’l GmbH v. Ticofrut, S.A.,

   No 16-23894-CIV, 2017 WL 2901326, at *5 (S.D. Fla. Jan. 30, 2017). Upon confirmation of the

   award, “[t]he judgment so entered [upon confirmation] shall have the same force and effect, in

   all respects, as, and be subject to all the provisions of law relating to, a judgment in an action;

   and it may be enforced as if it had been rendered in an action in the court in which it was

   entered.”Id. (citing 9 U.S.C. § 13).

          Accordingly, the Court’s confirmation of the award and its subsequent conversion into a

   judgment allows the Court to enforce it. INPROTSA should have complied with the terms and

   will now have to show cause as to its noncompliance. See M.R.S. Enter., Inc. v. Sheet Metal

   Workers’ Int’l Ass’n, Local 40, No. 05-1823-CKK, 2006 WL 2612972, *8 (D.D.C. Aug. 22,

   2006) (“An Order enforcing an arbitration award is ‘the equivalent of a permanent injunction and



                                                     11
Case 1:16-cv-24275-FAM Document 298 Entered on FLSD Docket 10/30/2020 Page 12 of 12




   amounted to a final judgment on the merits.’ A party subject to such an order has an immediate

   duty to comply as an appeal does not release the Defendant from complying with an order. . .

   The Court’s Order confirming the arbitration award is enforceable through contempt

   proceedings.”). Accordingly, the Court grants the Order to Show Cause as the certified facts

   show that INPROTSA did not comply with the Court’s judgment.

          DONE AND ORDERED in Chambers at Miami, Florida, this 30th of October 2020.




                                        ______________________________________
                                              FEDERICO A. MORENO
                                              UNITED STATES DISTRICT JUDGE

   Copies furnished to:

   United States Magistrate Judge Lauren F. Louis

   Counsel of Record




                                                  12
